—■ This court, on three prior occasions — in 1951, in 1953, and in 1956 — denied the applicant admission to practice. Again the applicant seeks our approval for his admission to practice. Unfortunately, the essential facts today are the same as they were on all the prior applications. With respect to such prior applications and with respect to the present application, our Committee on Character and Fitness, Second Judicial District, after investigation and hearing, has recommended consistently that the applications be denied. We agree with the Committee’s conclusions. Upon re-examination of the entire record we again find that during the prosecution of his several applications the applicant has been neither frank nor fair in his disclosure of all the relevant facts. Such conduct indicates a lack of the character and fitness requisite for an attorney and eounselor-at-law (Judiciary Law, § 90). Hence, the present application must be denied. Application denied. Beldock, Murphy and Ughetta, JJ., concur; Nolan, P. J. and Hallinan, J., dissent and vote to grant the application.